Citation Nr: 1412451	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability compensation benefits from November 29, 2004, to November 28, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to February 2001 and from November 2004 to November 2006.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Disability compensation, pension, and retirement pay will be discontinued for any period for which the Veteran is also receiving pay for active duty service.  38 C.F.R. § 3.654 (2013).  That restriction also applies to pay received for periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), where applicable.  38 C.F.R. § 3.700(a)(1) (2013).  

During the relevant period on appeal, the Veteran was service-connected with a combined disability rating of 60 percent.  As a married Veteran with two dependent children, she was entitled to supplemented monthly disability compensation that is provided for Veterans with dependents who have a combined service-connected disability rating of 30 percent or greater.  38 C.F.R. § 3.4(b)(2) (2013).  

On November 29, 2004, the Veteran's Army Reserve Unit was returned to active duty and deployed to the Southwest Asia Theater of Operations.  She remained on active duty until November 28, 2006.  Her claims file contains no documentation from March 2004 until the time she submitted am increased rating claim for her abdominal adhesions in January 2007.  According to the RO, that was the first notification that she had returned to active duty.  

In June 2009, the RO sent the Veteran a letter proposing to terminate disability compensation benefits for the period the Veteran was on active duty, and also informed her that would create an overpayment in benefits.  After allowing an adequate period of time for the Veteran to submit evidence, the RO informed her that her benefits were terminated for the period on appeal, and an overpayment in the amount of $22,402.67 had been created.  However, the amount of the overpayment was later adjusted to $23,811.67.  She applied for waiver of recovery of the overpayment, which was denied by the Committee on Waivers and Compromises in June 2010.  She has effectively disagreed with both the validity of the overpayment and the denial of request for a waiver of recovery.  

Unfortunately, the Board is unable to review the validity of the overpayment with the evidence that is currently of record.  Although the Board could speculate on the amount she was paid by applying the applicable pay schedules to her combined disability rating and number of dependents, there are many factors that can impact how much the Veteran was actually paid.  The evidence also includes notices of overpayment from December 25, 2004, in the amount of $2,251.67 and from July 9, 2010, in the amount of $297.60, and there is no indication whether those overpayments were or should be incorporated into the waiver application.  Additionally, there is no adequate explanation as to why the Veteran's overpayment was adjusted from $22,402.67 to $23, 811.67.  While a note from April 2010 indicated that two undelivered were applied to the balance, it is unclear why VA should assume that the Veteran actually received those payments.  

In her August 2010 substantive appeal, the Veteran mentioned that she submitted a form to VA on January 15, 2005, indicating that she had returned to active duty.  That statement is not of record and, as it may significantly impact whether her overpayment should be waived, a specific attempt to obtain that document should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information regarding any correspondence she may have sent to VA from 2004 to 2006 regarding her reentry in to active duty service.  If any such document was submitted or received, it should be placed in the claims file.

2.  Recalculate the Veteran's debt, taking account of any apportionment paid, and issue a paid due audit.  The audit should include (a) a clear list of the payments the Veteran actually received for disability compensation, or from any other VA source, for the period on appeal; (b) a clear list of the payments the Veteran was entitled to for the period on appeal; (c) the basis for the adjustment of overpayment from $22,402.67 to $23,811.67; and (d) the current status of the two additional notices of overpayment from December 25, 2004, in the amount of $2,251.67 and from July 9, 2010, in the amount of $297.60.

3.  Then, readjudicate the validity of the overpayment and whether a waiver of recover of overpayment is warranted.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  When these steps are completed, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


